Case 1:21-cr-00018-HSO-JCG Document 22 Filed 05/25/21 Page 1 of 7

                                                   UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF MISSISSIPPI


                                                          FILE D
                                                           May 25 2021
                                                    ARTHUR JOHNSTON, CLERK
Case 1:21-cr-00018-HSO-JCG Document 22 Filed 05/25/21 Page 2 of 7
Case 1:21-cr-00018-HSO-JCG Document 22 Filed 05/25/21 Page 3 of 7
Case 1:21-cr-00018-HSO-JCG Document 22 Filed 05/25/21 Page 4 of 7
Case 1:21-cr-00018-HSO-JCG Document 22 Filed 05/25/21 Page 5 of 7
Case 1:21-cr-00018-HSO-JCG Document 22 Filed 05/25/21 Page 6 of 7
Case 1:21-cr-00018-HSO-JCG Document 22 Filed 05/25/21 Page 7 of 7
